UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7095


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMES D. MAYER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:04-cr-00209-JRS-2)


Submitted:   February 28, 2011              Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Mayer, Appellant Pro Se.      Angela Mastandrea-Miller,
Assistant United States Attorney, Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James   D.    Mayer   appeals   the   district    court’s     order

denying his       motion     for   reconsideration    of   the   denial    of    his

motion to compel the government to file a Fed. R. Crim. P. 35(b)

motion.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See United States v. Mayer, No. 3:04-cr-00209-

JRS-2 (E.D. Va. July 16, 2010).                We deny Mayer’s motions to

appoint counsel and motion for transcripts, and we grant the

motion    to    seal   his    informal   brief.      We    dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2